Citation Nr: 0705071	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating greater than 30 percent for the 
residuals of a wound to the right foot, involving Muscle 
Group X.

2. Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

3. Whether there exists an error with the calculation of the 
veteran's combined rating total percentage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
submitted various statements from 2004 to 2006 prior to 
certification to the Board where the veteran claims his 
disability not only affects his right foot, but rather both 
legs and both feet.  He also states that he has been 
diagnosed with diabetes and alleges in-service exposure to 
Agent Orange.  Finally, the veteran alleges he is entitled to 
a 100 percent disability rating for all his conditions from 
the military.  His statements raise claims for total 
disability based on individual unemployability (TDIU) as well 
as service connection claims for diabetes, bilateral leg 
conditions, and left foot conditions.  Accordingly, the TDIU 
issue as well as the issues of entitlement to service 
connection for diabetes, bilateral leg conditions, and left 
foot conditions are REFERRED to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Right Foot and Anxiety Disorder Claims

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, no letter was sent to the veteran advising him of the 
laws and regulations specific to increased rating claims.  
The veteran is entitled to a letter adequately identifying 
the correct issues and the evidence necessary to substantiate 
his increased rating claims followed by a subsequent 
readjudication.

The VCAA also emphasizes the need for VA to obtain records 
from other Government agencies where appropriate.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002 & Supp. 2006).  In 
this case, the veteran has indicated in numerous statements 
that he is currently receiving Social Security Administration 
(SSA) disability benefits.  The United States Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA reiterates this obligation.  
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under 
the circumstances presented here, the RO should request the 
veteran's SSA medical records.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran's claims for increased ratings of 
his right foot condition and anxiety disorder must be 
remanded because the evidence of record may not reflect the 
current state of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).

That is, the veteran was last afforded a VA examination for 
his conditions in 2003, nearly four years ago.  Recent 
outpatient treatment records indicate ongoing treatment for 
these conditions and the veteran himself has alleged his 
conditions have worsened since his last VA examinations.  
Accordingly, new VA examinations are indicated.

Additionally, the Board also notes that the veteran has 
alleged extra-schedular considerations warrant a higher 
rating for his conditions. The RO should consider and address 
his extra-schedular argument as appropriate.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from 2003 to the present.

Combined Total Percentage

Whether there exists an error with the calculation of the 
veteran's combined rating total percentage

The September 2003 rating decision, in pertinent part, 
continued the veteran's current ratings for his right foot 
condition and anxiety disorder and indicated a combined 
evaluation for compensation of 50 percent, effective February 
26, 1999.  Thereafter, the veteran submitted a July 2004 VA 
Form 9 perfecting his appeal for his increased rating claims, 
but also providing his notice of disagreement (NOD) on the 
September 2003 calculation of the veteran's combined rating 
total percentage.  He reiterated his disagreement over the 
calculation in a subsequent September 2004 letter.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims for entitlement to 
increased ratings for muscle injury to the 
right foot (Muscle Group X) and an anxiety 
disorder.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Saginaw, Michigan from October 2003 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations to evaluate 
the current severity of his service-
connected right foot and psychiatric 
conditions.

5.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative specifically 
addressing extra-schedular considerations 
as well, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

6.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether there exists an 
error with the calculation of the veteran's 
combined rating total percentage.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  
Subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

